Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation " a receiving device" in line 4.  Claim 11 depends on claim 1 which already recites a “receiving device”. It is not clear to the examiner if the receiving device of claim 11 is the same one of claim 1 or a different receiving device.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 9 and 11 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Devi (External Modulation Using MZM for Visible Wavelengths).
Regarding claim 1, Devi teaches a transmission device that transmits a visible light signal to a receiving device (Section	 1: paragraph 1, Visible-Light Wireless Communication is a technology which uses visible light as a carrier signal in communication i.e. communication between a transmission device and a receiver device), comprising: a laser light source configured to emit visible light (Section 1: paragraph 1, LEDs can not only be used for illuminating rooms, but also for a communicating system; Abstract: operating wavelength range is 400–700 nm); and an optical modulator (Fig. 1, LN MZM; Section 4, Given results are taken when the modulator is working in visible-light range. Hence, this modulator can be used for modulation purpose in visible-light communication system) configured to change intensity of the visible light and generate a visible light signal (Section 3, paragraph 1, It will give intensity modulation), wherein the optical modulator has an optical waveguide (Fig. 1 shows the waveguide structure) that serves as a transmission path for the visible light, and the optical waveguide is formed of a material containing lithium niobite (Section 1: paragraph 3, As external modulator, we use Lithium Niobate Mach–Zehnder Modulator (LNMZM). In the past few years, Lithium Niobate has been proved to be the best material in the fabrication of photonics devices. It comprises of an excellent electro-optic coefficient, low loss, and linear response to the applied electric field).
Regarding claim 2, Devi teaches the transmission device according to claim 1, wherein a wavelength of the visible light is within a range of 380 nm or more and 830 nm or less (Abstract: operating wavelength range is 400–700 nm).
Regarding claim 9, Devi teaches an information terminal comprising: a transmission device according to claim 1 (Fig. 1 shows the LN MZM that is comprised within a device/terminal).
Regarding claim 11, Devi teaches a communication system comprising: the transmission device according to claim 1, and a receiving device configured to receive a visible light signal transmitted by the transmission device (Section 1: paragraph 1, Visible-Light Wireless Communication is a technology which uses visible light as a carrier signal in communication i.e. communication between a transmission device and a receiver device).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Devi (External Modulation Using MZM for Visible Wavelengths) in view of Iwatsuka (US 2019/0079366) hereon Iwatsuka9366.
Regarding claim 3, Devi teaches the transmission device according to claim 1.
Devi doesn’t teach wherein the optical modulator has a substrate, and the optical waveguide is a lithium niobate film grown on the substrate.
Iwatsuka9366 teaches the optical modulator (Fig. 6 shows a view of the optical modulator and Fig. 7 shows a cross sectional view of the same modulator) has a substrate (Fig. 7, substrate 1), and the optical waveguide is a lithium niobate film grown on the substrate (paragraph [0080], a lithium niobate film is formed on the major surface of the sapphire substrate and used as waveguide layer 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention tom modify the optical modulator taught by Devi and incorporate the structure of the optical modulator taught by Iwatsuka9366 in order to help reduce the propagation loss in the TM fundamental mode (Iwatsuka: paragraph [0010]).
Regarding claim 4, Devi in view of Iwatsuka9366 teaches the transmission device according to claim 3, wherein Iwatsuka9366 teaches the substrate is a sapphire substrate (paragraph [0080], a lithium niobate film is formed on the major surface of the sapphire substrate and used as waveguide layer 2).
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Devi (External Modulation Using MZM for Visible Wavelengths) in view of Iwatsuka (JP2014142411) hereon Iwatsuka1015.
Regarding claim 5, Devi teaches the transmission device according to claim 1.
Although Devi shows in Fig, 1 that the waveguide transmits visible light comprises width and height dimensions, Devi doesn’t teach wherein a width of a cross section perpendicular to a transmission direction of the optical signal in the optical waveguide is within a range of 300 nm or more and 1000 nm or less, and a height of the cross section is within a range of 300 nm or more and 1000 nm or less.
Iwatsuka2411 teaches wherein a width of a cross section perpendicular to a transmission direction of the optical signal in the optical waveguide is within a range of 300 nm or more and 1000 nm or less, and a height of the cross section is within a range of 300 nm or more and 1000 nm or less (paragraph [0007], height of the optical waveguides (22a, 22b) is 1 μm, the width of the optical waveguides (22a, 22b) Needs to be very narrow, 1 μm or less).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the dimensions of the waveguide taught by Devi and incorporate the dimensions taught by Iwatsuka2411 as a matter of obvious to try and choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.
Regarding claim 6, Devi teaches the transmission device according to claim 1.
Although Devi teaches an operating wavelength range of visible light set to A nm is from 400nm to 700nm i.e. for example 500 nm, Devi doesn’t teach wherein, when a width of a cross section perpendicular to a transmission direction of the optical signal in the optical waveguide is set to W nm, a height of the cross section is set to H nm, at least one of the following equations is satisfied.

    PNG
    media_image1.png
    87
    187
    media_image1.png
    Greyscale

Iwatsuka2411 teaches when a width of a cross section perpendicular to a transmission direction of the optical signal in the optical waveguide is set to W nm, a height of the cross section is set to H nm, 0.8xA<=W<=2.5xA is satisfied (paragraph [0007], height of the optical waveguides (22a, 22b) is 1 μm, the width of the optical waveguides (22a, 22b) Needs to be very narrow, 1 μm or less; ). When A = 500nm, the width has to be between 400nm and 1250nm and Iwatsuka2411 teaches that the width is 1 μm or less.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the dimensions of the waveguide taught by Devi and incorporate the dimensions taught by Iwatsuka2411 as a matter of obvious to try and choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.
Claims 7, 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Devi (External Modulation Using MZM for Visible Wavelengths) in view of Tilaye (US 2018/0083701).
Regarding claim 7, Devi teaches the transmission device according to claim 1.
Devi doesn’t teach further comprising: an exit port for emitting the visible light signal to an outside.
Tilaye teaches the transmission device further comprising: an exit port for emitting the visible light signal to an outside (Fig. 1, transmission device 105a with exit port at 110).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the placement of the transmission device of Devi and incorporate in within the scenario taught by Tilaye in order to provide high speed communication between Li-Fi devices within different user preferences and technical specifications of the devices (Tilaye: paragraph [0040]).
Regarding claim 8, Devi teaches the transmission device according to claim 1.
Devi doesn’t teach further comprising: a connection unit for connecting to an optical fiber that transmits the visible light signal to an outside.
Tilaye teaches further comprising: a connection unit for connecting to an optical fiber that transmits the visible light signal to an outside (Fig. 2B, connection unit to connect fiber 240 as shown in Fig. 2B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the placement of the transmission device of Devi and incorporate in within the scenario taught by Tilaye in order to provide high speed communication between Li-Fi devices within different user preferences and technical specifications of the devices (Tilaye: paragraph [0040]).
Regarding claim 10, Devi teaches information terminal according to claim 9.
Devi doesn’t teach wherein the information terminal is a smartphone, a tablet, or a personal computer.
Tilaye teaches wherein the information terminal is a smartphone, a tablet, or a personal computer (paragraph [0008], Li-Fi devices 105 may include mobile devices, personal computers, tablet computers, internet routers, light bulbs, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the placement of the transmission device of Devi and incorporate in within the scenario taught by Tilaye in order to provide high speed communication between Li-Fi devices within different user preferences and technical specifications of the devices (Tilaye: paragraph [0040]).
Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Devi (External Modulation Using MZM for Visible Wavelengths) in view of Ji (US 10158626).
Regarding claim 12, Devi teaches a communication method using the communication system according to claim 11 (Section 4, Given results are taken when the modulator is working in visible-light range. Hence, this modulator can be used for modulation purpose in visible-light communication system).
Although Devi teaches modulating a visible light signal with information data to establish communication, Devi doesn’t teach comprising the steps of : generating a first visible light signal including a reception permission signal and a second visible light signal including information data using the optical modulator, and irradiating the receiving device with the first visible light signal and the second visible light signal by the transmission device; a process of receiving the first visible light signal by the receiving device; and a process of determining whether to accept the reception permission signal or not, and receiving the second visible light signal by the receiving device when the reception permission signal is accepted.
Ji teaches the steps of: generating a first visible light signal including a reception permission signal (Fig. 3, token for access; Col. 4, lines 61-64, At step 310, a token for accessing an object is received from a terminal device via a communication channel, where the communication channel is built based on a Light Fidelity connection) and a second visible light signal to establish access (Col. 5, lines 35-37, Once the received token is a valid one, the permission for accessing the object may be issued; Col. 4, lines 35-39, the terminal device 210 may be implemented by another type of device, as long as the device is of the capabilities of receiving and sending data associated with the token 220), and irradiating the receiving device with the first visible light signal and the second visible light signal by the transmission device (Fig. 3, steps 310 and 330); a process of receiving the first visible light signal by the receiving device (Fig. 3, receiving step at 310); and a process of determining whether to accept the reception permission signal or not (Fig. 3, step 320), and receiving the second visible light signal by the receiving device when the reception permission signal is accepted (Fig. 3, step 330).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the communication taught by Devi and incorporate the method of validation prior to communication as taught by Ji in order to control the access of various types of devices (Ji: Col. 1, lines 19-21).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the notice of reference cited (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANESH K BARUA whose telephone number is (571)270-1017.  The examiner can normally be reached on Mon-Sat: 11-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 5712723024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PRANESH K BARUA/Examiner, Art Unit 2637